DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz (EP2231050B1) in view of Hu (CN 105796043 A).
Regarding claims 1, 8, 9-10, 12, and 18 and 19 Blumenkranz (EP2231050B1), which discloses a system for measuring strain in medical applications and thus exists in the applicant’s field of endeavor, teaches a strain gauge assembly (strain gauge 4a) comprising a base (surgical assembly 51), a core (tube 102), and varying material stiffness (“the reduced stiffness of exposed ribs…allow for a strong strain signal to noise signal ratio”), as well as the shorter relative length of strain gauge to core (Fig. 4C); it does not explicitly discloses gauge supports, nor does it explicitly disclose relative lengths. However, Hu (CN 105796043 A), which discloses a system for measuring strain and thus exists in the applicant’s field of 

Regarding claim 2, Blumenkranz discloses wherein the core has an elongated shape (see tube 102, Fig. 4C).  

Regarding claim 5 and 15, Blumenkranz in view of Hu discloses a strain gauge assembly wherein the core (tube 102) is centered on a longitudinal center axis and the core is divided into a first half and a second half by a middle plane extending perpendicular to the longitudinal center axis, the at least one gauge including a first gauge fixed to the outer surface of the core on the first half and a second gauge fixed to the outer surface of the core on the second half (see Fig. 4c, wherein the strain gauges are fixed opposite one another with respect to the longitudinal center axis. Blumenkranz does not state wherein supports are so fixed; however, it would be obvious to one of ordinary skill in the art that, were the supports directly underlying the gauges, as disclosed by Hu, the supports would assume the spatial placement of the gauges. 



Regarding claim 11, Blumenkranz discloses a medical robot (“robotic surgical system” [Abstract]) comprising: an actuator (“end portion 120 has a range of motion…as well as actuation of an end effector,” p. 12, attached machine translation); and the strain gauge assembly (strain gauges 4a) 1 fixed to the actuator.  

Regarding 20, Blumenkranz discloses the necessity of determining the minima and maxima of strain along a member (stating the necessity of, “adequately [handling] strain,” p. 5 of attached machine translation)”. Although it does not explicitly disclose fixing the gauge at this maximum, it would be obvious to one of ordinary skill in the art to incorporate determination of local maxima into placement of strain gauges as disclosed by Blumenkranz, such that [during an operation], when strain increases across the longitudinal member of presumably uniform stiffness, the [mechanical] operation can be paused before the value of the local maximum increases to, as disclosed by Blumenkranz, improve member behavior near the, “mechanical failure point,” i.e. the point of maximum strain (p. 5).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Hu, in further view of Fleissner (DE 112018000571 T5).
Regarding claims 3, 4, 13 and 14, Blumenkranz in view of Hu discloses a gauge support but does not explicitly state a radial sleeve or solid core. However, Fleissner (DE 112018000571 T5), which discloses a strain gauge assembly and thus exists in the applicant’s field of endeavor, discloses a solid core and hollow sleeve surrounding said core (see Fig. 5, wherein 3 constitutes a core, and 11-13 constitute a hollow structure radially surrounding said core), wherein the at least one gauge support is at least one sleeve radially surrounding the core.  It would be obvious to one of ordinary skill in the art to incorporate the radial sleeve and hollow core of Fleissner into the assembly of Blumenkranz in view of Hu such that the strain transmitted to the strain gauge is representative of the strain experienced by the core (i.e. not taken at a single point), and that the core is more materially robust, and can “adequately [handle] strain and [improve] mechanical failure point” (Blumenkranz p. 5).

5.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Hu, and further in view of Houser (CN 10381983 A). 
Regarding claim 6 and 16, Blumenkranz in view of Hu does not explicitly disclose distal and proximal placements of gauges and supports; however, Houser (CN .
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Hu, in further view of Sullivan (US 20140251265 A1). 
Regarding claims 7 and 17, Blumenkranz in view of Hu does not explicitly disclose fixing of a gauge support.  However, Sullivan (US 20140251265 A1) which discloses a gauge assembly and thus exists in the applicant’s field of endeavor, discloses fixing a gauge support upon a substrate with an adhesive (“The first and second strain gages may comprise foil etched strain gages attached to the inner diameter of the cavity 118 by an adhesive or may be formed directly onto the rear bearing journal 104,” [0025]). It would be obvious to one of ordinary skill in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2005039835 A1 (see Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792